Name: 93/84/EEC: Commission Decision of 22 December 1992 concerning the financial aid from the Community for the operations of the Community Coordinating Institute for control of foot-and- mouth disease vaccines (Central Veterinary Institute, Lelystad, Netherlands) (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  agricultural activity;  Europe;  health;  documentation
 Date Published: 1993-02-12

 Avis juridique important|31993D008493/84/EEC: Commission Decision of 22 December 1992 concerning the financial aid from the Community for the operations of the Community Coordinating Institute for control of foot-and- mouth disease vaccines (Central Veterinary Institute, Lelystad, Netherlands) (Only the Dutch text is authentic) Official Journal L 036 , 12/02/1993 P. 0041 - 0042COMMISSION DECISION of 22 December 1992 concerning the financial aid from the Community for the operations of the Community Coordinating Institute for control of foot-and-mouth disease vaccines (Central Veterinary Institute, Lelystad, Netherlands) (Only the Dutch text is authentic)(93/84/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 92/337/EEC (2), and in particular Article 28 thereof, Whereas Council Decision 91/665/EEC of 11 December 1991 on the designation of a Community coordinating institute for foot-and-mouth disease vaccines and deter-mining the functions and duties of the institute (3), has appointed the Central Veterinary Institute, Lelystad, the Netherlands, to be that Institute; Whereas all the functions and duties to be carried out by the Community Coordinating Institute have been determined in Article 2 of that Decision; Whereas therefore provisions should be made for Community financial aid to Lelystad to enable it to carry out the functions and duties provided for in that Decision; Whereas in the first instance, Community financial aid should be provided for a period of three years; Whereas in accordance with Article 40 of Council Decision 90/424/EEC, checks provided for in Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 concerning the financing of the common agricultural policy (4), as amended by Regulation (EEC) No 2048/88 (5), shall apply; whereas certain particular provisions should be made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In order to carry out the functions and duties provided for in Article 2 of Council Decision 91/665/EEC, the Central Veterinary Institute, Lelystad, shall be provided with financial aid to a maximum of ECU 700 000 per annum for the years 1992, 1993, 1994. Article 2 For each of the years referred to in Article 1, financial aid shall be paid to the Institute according to the following schedule: - 50 % of the amount stated above shall be paid within 60 days from the start of operations, - the balance shall be paid within 60 days from receipt by the Commission of the reports referred to in Article 3 and all appropriate documents supporting the expenses incurred by the Institute. Article 3 1. The duties carried out by the Institute shall be the subject of the following reports: (a) technical report The technical report will describe the work which has been carried out. (b) financial report The financial report will state the expenses which have been incurred by the Institute to carry out the functions and duties referred to in Article 2 of Council Decision 91/665/EEC. 2. Technical and financial reports must be sent to the Commission within sixty (60) days from the end of each of the periods covered by this Decision. On the basis of above reports, the Commission shall provide the Standing Veterinary Committee with the results of the action undertaken each year. Article 4 Without prejudice to the provisions of Articles 8 and 9 of Regulation (EEC) No 729/70, the Commission shall be entitled to have access to the premises of the Central Veterinary Institute in order to verify the execution and fulfilment of the functions and duties carried out. For audit purposes, the Commission and the Court of Auditors shall be entitled to have access to all books, documents, papers and archives concerning the expenses incurred by the Central Veterinary Institute in connection with the functions and duties carried out. For this purpose, the Central Veterinary Institute will keep separate analytical accounting records. Article 5 This Decision is addressed to the Netherlands. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 187, 7. 7. 1992, p. 45. (3) OJ No L 368, 31. 12. 1991, p. 19. (4) OJ No L 94, 28. 4. 1970, p. 13. (5) OJ No L 185, 15. 7. 1988, p. 1.